—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in tlie third degree (Penal Law § 220.16 [1]) and sentencing him as a second felony offender to a term of imprisonment of 5 to 10 years. We reject the contention of defendant that County Court erred in denying his motion to suppress the identification of defendant by an undercover police officer. The officer identified defendant from a single photograph approximately 40 minutes after having left him, and thus the identification was confirmatory (see, People v Montgomery, 213 AD2d 563, 564, affd 88 NY2d 926; *941People v Almonte, 181 AD2d 736, lv denied 81 NY2d 1069). In any event, the officer viewed defendant in proximity for 15 to 20 minutes in daylight and therefore had an independent basis for her identification (see, People v Weems, 186 AD2d 1073, lv denied 81 NY2d 767; People v Buchanon, 186 AD2d 864, 866, lv denied 81 NY2d 785, 882). We further reject the contention of defendant that it is apparent from the court’s conduct at the Wade hearing that he did not receive a fair and impartial decision. The court merely attempted to conduct the proceeding in an efficient manner. The sentence is neither unduly harsh nor severe. We have examined defendant’s remaining contentions in the pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Wayne County Court, Sirkin, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Pigott, Jr., P. J., Pine, Wisner, Burns and Lawton, JJ.